Citation Nr: 0009411	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.

(Note:  The issue of entitlement to additional educational 
training under Chapter 31, Title 38, United States Code, will 
be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran was separated from active duty in June 1993, 
after completing more than 25 years of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the an April 1996 decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for diabetes mellitus.  

It is noted that when the veteran appeared at a travel Board 
hearing before the undersigned acting Board Member in May 
1997, he was represented by Disabled American Veterans.  In 
June 1999, however, the veteran executed a Power of Attorney 
appointing Texas Veterans Commission as his representative.  


FINDINGS OF FACT

Diabetes mellitus was not shown in service, and competent 
evidence relating diabetes mellitus to service has not been 
presented or secured, thus the claim of entitlement to 
service connection for that disorder is not plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for diabetes 
mellitus not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has diabetes mellitus 
that originated in or is otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that his service medical 
records disclose that he had excessively high blood glucose 
readings in service that was an underlying indication that 
diabetes was already in progress.  

With  respect to this claim it is noted that by rating action 
in August 1995, the RO denied the claim of service connection 
for diabetes mellitus on the basis that it was not shown on 
examination.  The Board points out that from the reasoning in 
its April 1996 rating decision that is the subject of this 
appeal, the RO was conceding that new and material evidence 
had been submitted to reopen a previously denied claim and 
was considering the merits of the claim.  The Board concurs 
with that approach and will also address the merits of the 
claim of entitlement to service connection for diabetes 
mellitus.  In addition, because the case was developed by the 
RO on the merits, it does not need to be remanded because 
there is no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question in any matter regarding service 
connection, including the issue under consideration herein, 
namely entitlement to service connection for diabetes 
mellitus, is whether the veteran's claim is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The medical records in the veteran's claims file 
contain references to the diagnosis of diabetes mellitus.  
The Board notes for example, the diagnosis of borderline 
diabetes mellitus upon VA examination in March 1995.  
Consequently, assuming their credibility for the limited 
purpose of making a "well grounded" determination, the 
Board may concede that the veteran currently has the disorder 
claimed.  

Given the concession of the current existence of diabetes 
mellitus, the next question for consideration is whether 
there is medical evidence of a nexus between an in-service 
disease or injury and the veteran's currently diagnosed 
diabetes mellitus at issue.  As to the veteran's own opinions 
that this disorder is related to his service-connected 
disabilities or service including his unsubstantiated 
allegations regarding elevated blood glucose readings in 
service, and within the post-service year, equating to the 
existence of diabetes mellitus, he is not qualified to render 
a medical opinion and his statements cannot serve as 
competent medical evidence of the etiology of any current 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports.  
As noted, a complete review of the medical evidence fails to 
reveal any medical opinion or physician's comments supporting 
the veteran's contention that his diabetes mellitus is 
related to service or that pertinent disability was 
manifested to a compensable degreee within a year of service 
discharge.  

In that regard, the Board notes that following VA examination 
in April 1998, the pertinent diagnosis was "history of 
diabetes mellitus, according to the [veteran's] description, 
starting at the time of service."  Although this statement 
was made within the context of a medical examination report, 
it cannot serve to well ground the veteran's claim since it 
was categorically based on the history provided by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner does not constitute competent medical evidence 
for purposes of rendering a claimed well grounded).

The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim with respect to the claim 
of entitlement to service connection for diabetes mellitus, 
namely medical evidence of a nexus between an in-service 
disease or injury and the claimed disabilities.  

Finally, the Board notes that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for diabetes mellitus founded upon 38 C.F.R. § 
3.303(b), since there is no showing of the existence of the 
chronic disorder at issue in service or during the applicable 
presumption period.  Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

The veteran is advised that in order to present a well-
grounded claim of service connection for diabetes mellitus, 
he must submit competent medical evidence showing he 
currently has any such disorder that is linked or related to 
service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for this 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

